Exhibit 10.2
EXECUTION COPY
THIRD AMENDED AND RESTATED GUARANTY
          THIRD AMENDED AND RESTATED GUARANTY, dated as of June 18, 2010 (the
“Guaranty”), and effective as of the Restatement Effective Date, made by PHH
CORPORATION (the “Guarantor”) in favor of THE ROYAL BANK OF SCOTLAND PLC (“RBS”
or “Buyer”) in its capacity as Buyer under the Second Amended and Restated
Master Repurchase Agreement referred to below.
RECITALS
          WHEREAS, pursuant to the Amended and Restated Master Repurchase
Agreement, dated as of June 26, 2008 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Original Repurchase
Agreement”), between PHH Mortgage Corporation (“PHH”) as Seller, and RBS, as
buyer, RBS agreed to enter into Transactions with PHH upon the terms and subject
to the conditions set forth therein;
          WHEREAS, it was a condition precedent to the obligation of RBS to
enter into any such Transaction with PHH under the Original Repurchase Agreement
that Guarantor enter into the Second Amended and Restated Guaranty dated as of
June 26, 2008 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Original Guaranty”);
          WHEREAS, pursuant to a Mortgage Loan Purchase and Sale Agreement,
dated as of April 15, 2008 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “MLPSA”) by and between PHH, as
seller (in such capacity, together with PHH as seller under the Repurchase
Agreement, the “Seller”), and RBS and Greenwich Capital Financial Products,
Inc., as purchasers (each, a “Purchaser” and together, the “Purchasers”), each
Purchaser severally agreed to purchase Participation Certificates evidencing
particular GNMA Mortgage Loans, FNMA Mortgage Loans or FHLMC Mortgage Loans from
Seller upon the terms and subject to the conditions set forth therein;
          WHEREAS, to secure the obligations of Seller to each Purchaser under
the MLPSA each Purchaser required that Guarantor execute and deliver the
Original Guaranty to each Purchaser;
          WHEREAS, Buyer and PHH have agreed to amend and restate the Original
Repurchase Agreement and to terminate the MLPSA on the date hereof upon the
terms and conditions set forth in the Second Amended and Restated Master
Repurchase Agreement dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Repurchase Agreement”);
          WHEREAS, pursuant to the Repurchase Agreement, Buyer will enter into
Transactions with PHH upon the terms and subject to the conditions set forth
therein; and
          WHEREAS, in connection with the amendment and restatement of the
Original Repurchase Agreement, Guarantor and RBS desire to amend and restate the
Original Guaranty as provided herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and to induce Buyer
to enter into the Repurchase Agreement and to enter into the Transactions with
Seller under the Repurchase Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees with RBS as follows:
          1. Defined Terms.
          (a) Unless otherwise defined herein, capitalized terms defined in the
Repurchase Agreement and used herein shall have the meanings given to them in
the Repurchase Agreement. The following additional terms shall have the
following meanings:
          “Agreement” or “Agreements” shall mean (i) the Repurchase Agreement,
(ii) any other Program Document, or (iii) any other document made, delivered or
given in connection therewith or herewith, in each case as such may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
          “Guaranteed Obligations” shall mean any and all obligations and
liabilities of Seller to Buyer under the Agreements, including without
limitation the obligations which may arise under, or out of or in connection
with, the Repurchase Agreement or any other Program Document, in each case
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, whether on account of principal, interest,
reimbursement obligations, any and all Claims (as defined in Section 101 of the
Bankruptcy Code) of Buyer in respect thereof, and any and all fees, indemnities,
costs, expenses arising out of or relating thereto (including, without
limitation, all fees and disbursements of counsel to Buyer that are required to
be paid by Seller pursuant to the terms of the Agreements).
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the ability of Guarantor to perform in all material respects its obligations
under this Guaranty, including, but not limited to, a material adverse effect on
the property, business, operations or financial condition of Guarantor, (b) the
validity or enforceability in all material respects of this Guaranty, (c) the
rights and remedies of Buyer under this Guaranty, or (d) the timely payment of
the Guaranteed Obligations or all other amounts payable in connection herewith
or therewith. Each of (a), (b) and (c) in the foregoing sentence shall be
determined by Buyer in its sole reasonable discretion.
          “Revolving Credit Agreement” shall mean the Five Year Competitive
Advance and Revolving Credit Agreement, dated as of January 6, 2006, among
Guarantor, as Borrower, the Lenders referred to therein, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A., The Bank of Nova Scotia and Calyon
New York Branch, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement exists on the date hereof and as the
same may be further amended, modified, waived or supplemented in accordance with
the terms hereof and thereof.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.

2



--------------------------------------------------------------------------------



 



          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          2. Guaranty.
          (a) Guarantor hereby unconditionally and irrevocably guaranties to
Buyer and each of its successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations.
          (b) Guarantor further agrees to pay any and all expenses (including,
without limitation, all reasonable fees and disbursements of counsel) which may
be paid or incurred by Buyer in enforcing, or obtaining advice of counsel in
respect of, any rights with respect to, or collecting, any or all of the
Guaranteed Obligations and/or enforcing any rights with respect to, or
collecting against, Guarantor under this Guaranty; provided, however, that
Guarantor shall not be liable for the fees and expenses of more than one
separate firm for Buyer in connection with any one such action or any separate,
but substantially similar or related actions in the same jurisdiction, nor shall
Guarantor be liable for any settlement or proceeding effected without
Guarantor’s written consent. This Guaranty shall remain in full force and effect
until the Guaranteed Obligations are paid in full.
          (c) No payment or payments made by Seller or any other Person or
received or collected by Guarantor from Seller or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application, at any
time or from time to time, in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of Guarantor hereunder which shall, notwithstanding any such payment
or payments (other than payments made by Guarantor in respect of the Guaranteed
Obligations or payments received or collected from Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations until the
Guaranteed Obligations are paid in full.
          3. Representations, Warranties and Covenants of Guarantor.
          (a) Guarantor hereby represents and warrants as of the date hereof:
     (i) Existence. Guarantor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.

3



--------------------------------------------------------------------------------



 



     (ii) Financial Condition. Guarantor has heretofore furnished to Buyer a
copy of its (A) consolidated balance sheet for the fiscal year ended
December 31, 2009 and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, with the opinion thereon of
a nationally recognized public accounting firm and (2) consolidated balance
sheet for the quarterly fiscal period(s) ended March 31, 2010 and the related
consolidated statements of income and retained earnings and of cash flows for it
for such quarterly fiscal period(s), setting forth in each case in comparative
form the figures for the previous year. All such financial statements are
complete and correct in all material respects and fairly present the
consolidated financial condition of Guarantor and its Subsidiaries and the
consolidated results of their operations for the fiscal year ended on said date,
all in accordance with GAAP applied on a consistent basis. Since December 31,
2009 there has been no development or event nor any prospective development or
event, including the developments and events disclosed in (A) the public filings
made by Guarantor with the Securities and Exchange Commission since December 31,
2009 and (B) any diligence materials previously provided to Buyer by Seller and
Guarantor, which has had or should reasonably be expected to have a Material
Adverse Effect.
     (iii) Representations and Warranties Incorporated by Reference. Each of the
representations and warranties made by Guarantor in its capacity as Borrower (as
such term is defined in the Revolving Credit Agreement) set forth in Section 3
of the Revolving Credit Agreement are true and correct and Guarantor hereby
makes each such representation and warranty to, and for the benefit of, Buyer as
if the same were set forth herein in full. Guarantor, in its capacity as
Borrower (as such term is defined in the Revolving Credit Agreement) shall not
agree to any amendment, supplement or other modification to the Revolving Credit
Agreement that requires the unanimous consent of all Lenders (as defined in the
Revolving Credit Agreement) without Buyer’s written consent. In addition, any
amendment supplement or other modification to Section 3 of the Revolving Credit
Agreement effected without Buyer’s written consent shall have no force and
effect for purposes of this Guaranty, and the representations and warranties
made by Guarantor in its capacity as Borrower (as such term is defined in the
Revolving Credit Agreement) set forth in Section 3 of the Revolving Credit
Agreement and in effect immediately prior to any such amendment, supplement or
modification are hereby reaffirmed by Guarantor for the benefit of Buyer as if
the same were set forth herein in full.
          (b) Guarantor covenants and agrees with Buyer that until payment in
full of the Guaranteed Obligations:
     (i) Financial Statements and Other Information; Financial Covenants.
          Guarantor shall deliver to Buyer:

4



--------------------------------------------------------------------------------



 



     (A) As soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of
Guarantor, a certification in the form of Exhibit A to the Repurchase Agreement
together with the consolidated balance sheets of Guarantor and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Guarantor and
the consolidated Subsidiaries of Guarantor for such period and the portion of
the fiscal year through the end of such period, setting forth in each case in
comparative form the figures for the previous year, accompanied by a certificate
of a Responsible Officer of Guarantor, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and the Subsidiaries of
Guarantor in accordance with GAAP, consistently applied, as at the end of, and
for, such period (subject to normal year-end audit adjustments);
     (B) As soon as available and in any event within 100 days after the end of
each fiscal year of Guarantor, a certification in the form of Exhibit A to the
Repurchase Agreement, together with the consolidated balance sheets of Guarantor
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for Guarantor and its consolidated Subsidiaries for such year, setting
forth in each case in comparative form the figures for the previous year,
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall not be qualified as to scope
of audit or going concern and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its consolidated Subsidiaries at the end of, and
for, such fiscal year in accordance with GAAP; and
     (C) From time to time such other information regarding the financial
condition, operations, or business of Guarantor as Buyer may reasonably request.
     (ii) Covenants Incorporated by Reference. Guarantor is in compliance with
each of the covenants made by Guarantor in its capacity as Borrower (as such
term is defined in the Revolving Credit Agreement) set forth in Sections 5 and 6
of the Revolving Credit Agreement and Guarantor hereby makes each such covenant
to, and for the benefit of Buyer as if the same were set forth herein in full.
Guarantor, in its capacity as Borrower (as such term is defined in the Revolving
Credit Agreement) shall not agree to any amendment, supplement or other
modification to (i) Section 7 of the Revolving Credit Agreement or (ii) any term
or provision of the Revolving Credit Agreement that requires the unanimous
consent of all Lenders (as defined in the Revolving Credit Agreement), in each
case without Buyer’s written consent. In addition, any amendment supplement or
other modification to Section 5 or Section 6 of the Revolving Credit Agreement
effected without Buyer’s written consent shall have no force and effect for
purposes of this Guaranty, and the covenants made by Guarantor in its capacity
as Borrower (as such term is defined in the Revolving Credit Agreement) set
forth in Sections 5 and 6 of the Revolving Credit Agreement and in effect
immediately

5



--------------------------------------------------------------------------------



 



prior to any such amendment, supplement or modification are hereby reaffirmed by
Guarantor for the benefit of Buyer as if the same were set forth herein in full.
          4. Right of Set-off. Guarantor hereby irrevocably authorizes RBS and
each of its Affiliates at any time and from time to time without notice to
Guarantor or any of its Affiliates or Subsidiaries, any such notice being
expressly waived by Guarantor, to set-off and appropriate and apply any and all
property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by RBS or any of its Affiliates
to or for the credit or the account of Guarantor or any of its Affiliates or
Subsidiaries (other than pursuant to any Securitization Indebtedness or the
Revolving Credit Agreement or to the credit of an Asset Securitization
Subsidiary or to Guarantor in its capacity as Borrower under the Revolving
Credit Agreement), or any part thereof in such amounts as RBS or any of its
Affiliates may elect, against and on account of the Guaranteed Obligations and
liabilities of Guarantor to RBS hereunder and claims of every nature and
description of RBS or any of its Affiliates against Guarantor or any of its
Affiliates or Subsidiaries (other than an Asset Securitization Subsidiary or
Guarantor in its capacity as Borrower under the Revolving Credit Agreement), in
any currency, whether arising hereunder, under the Agreements or under any other
agreement between the parties hereto or between Guarantor or any of its
Subsidiaries or Affiliates and RBS or any of its Affiliates (other than pursuant
to any Securitization Indebtedness or the Revolving Credit Agreement), or
otherwise, as RBS may elect, whether or not RBS has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. RBS shall notify Guarantor promptly of any such set-off and the
application made by RBS, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of RBS under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which RBS may have.
          5. No Subrogation. Notwithstanding any payment or payments made by
Guarantor hereunder or any set-off or application of funds of Guarantor by RBS,
Guarantor shall not be entitled to be subrogated to any of the rights of RBS
against Seller or any other guarantor or any collateral security or guarantee or
right of offset held by RBS or any of its Affiliates for the payment of the
Guaranteed Obligations, nor shall Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by Guarantor hereunder, until all amounts owing to RBS by Seller
on account of the Guaranteed Obligations are paid in full. If any amount shall
be paid to Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations shall not have been paid in full, such amount
shall be held by Guarantor in trust for RBS, segregated from other funds of
Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to RBS
in the exact form received by Guarantor (duly indorsed by Guarantor to RBS, if
required), to be applied against the Guaranteed Obligations, whether matured or
unmatured, in such order as RBS may determine.
          6. Amendments, Etc. with Respect to the Guaranteed Obligations.
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against Guarantor and without notice to or further assent
by Guarantor, any demand for payment of any of the Guaranteed Obligations made
by RBS may be rescinded by RBS and any

6



--------------------------------------------------------------------------------



 



of the Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by RBS and the
Agreements may be amended, modified, supplemented or terminated, in whole or in
part, as RBS may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by RBS for the payment of the
Guaranteed Obligations may be sold, exchanged, waived, surrendered or released.
RBS shall not have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Guaranteed Obligations or for this
Guaranty or any property subject thereto. When making any demand hereunder
against Guarantor, RBS may, but shall be under no obligation to, make a similar
demand on Seller or any other guarantor, and any failure by RBS to make any such
demand or to collect any payments from Seller or any such other guarantor or any
release of Seller or such other guarantor shall not relieve Guarantor of its
Guaranteed Obligations or liabilities hereunder, and shall not impair or affect
the rights and remedies, express or implied, or as a matter of law, of RBS
against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. RBS may release any
Purchased Items purchased by it in its sole discretion. Guarantor hereby further
consents to any renewal or modification of any Guaranteed Obligation or any
extension of the time within which such is to be performed and to any other
indulgences, whether before or after the date of this Guaranty, and waives
notice with respect thereto.
          7. Waiver of Rights. Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations,
and notice of or proof of reliance by RBS upon this Guaranty or acceptance of
this Guaranty; the Guaranteed Obligations, and any of them shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guaranty; and all dealings pursuant to
the Agreements between Seller and Guarantor, on the one hand, and RBS, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller or Guarantor with respect to the Guaranteed Obligations.
Guarantor hereby waives diligence; presentment; demand for payment or
performance; filing of claims with any court in case of the insolvency,
reorganization or bankruptcy of Seller; protest or notice with respect to the
Guaranteed Obligations or the amounts payable by Seller thereunder; and all
demands whatsoever; any fact, event or circumstance that might otherwise
constitute a legal or equitable defense to or discharge of Guarantor, including
(but without typifying or limiting this waiver), failure by Buyer to perfect a
security interest in any collateral securing performance of any Guaranteed
Obligation or to realize the value of any collateral or other assets which may
be available to satisfy any Guaranteed Obligation and any delay by Buyer in
exercising any of its rights hereunder or against Seller.
          8. Guaranty Absolute and Unconditional. Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by
Seller of the Guaranteed Obligations and not of collectibility only and in no
way conditioned upon any requirement that RBS first attempt to collect any of
the obligations from Seller without regard to (i) the validity, regularity or
enforceability of the Agreements, any of the Guaranteed Obligations, or any
other

7



--------------------------------------------------------------------------------



 



collateral security therefor the Guaranteed Obligations or guarantee or right of
offset with respect thereto at any time or from time to time held by RBS,
(ii) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by Seller
against RBS, (iii) any defense by Seller to the Guaranteed Obligations or the
ownership of RBS, in the Purchased Items or any subordination of any Lien on the
Purchased Items, or (iv) any other circumstance whatsoever (with or without
notice to or knowledge of Seller or Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller from the
Guaranteed Obligations, or of Guarantor from this Guaranty, in bankruptcy or in
any other instance. Guarantor understands and agrees that this Guaranty shall be
construed as a continuing, absolute and unconditional guarantee without regard
to waiver, forbearance, compromise, release, settlement, the dissolution,
liquidation, reorganization or other change regarding Seller, or Seller being
the subject of any case or proceeding under any bankruptcy or other law for the
protection of debtors or creditors, or any other action or matter that would
release a guarantor. When pursuing its rights and remedies hereunder against
Guarantor, RBS may, but shall be under no obligation to, pursue such rights and
remedies as it may have against Seller or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by RBS to pursue such other rights
or remedies or to collect any payments from Seller or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of Seller or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of RBS
against Guarantor. This Guaranty shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon Guarantor and the
successors and assigns thereof, and shall inure to the benefit of RBS and its
successors, indorsees, transferees and assigns, until all the Guaranteed
Obligations and the obligations of Guarantor under this Guaranty shall have been
satisfied by payment in full and each Agreement shall be terminated,
notwithstanding that from time to time during the term of the Repurchase
Agreement Seller may be free from any Guaranteed Obligations and subject to the
provisions of Section 9 hereof.
          9. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored, or
returned by RBS upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Guarantor, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for
Seller or Guarantor or any substantial part of its property, or otherwise, all
as though such payments had not been made.
          10. Events of Default. Each of the following events and occurrences
shall constitute an “Event of Default” under this Guaranty:
          (a) Guarantor shall default in the payment of any amount required to
be paid by it under the Guaranty; or
          (b) any representation, warranty or certification made or deemed made
herein by Guarantor or any certificate furnished by Guarantor to Buyer pursuant
to the provisions thereof, shall prove to have been false or misleading in any
material respect as of the time made

8



--------------------------------------------------------------------------------



 



or furnished; provided, however, that any such false or misleading
representation, warranty or certification incorporated into this Guaranty by
reference pursuant to Section 3(a)(iii) shall not constitute an Event of Default
hereunder if such false or misleading representation, warranty or certification
has been expressly waived by Buyer; or
          (c) Guarantor shall fail to observe or perform any covenant set forth
or incorporated by reference in Section 3(b) of this Guaranty, and such failure
to observe or perform shall continue unremedied for a period of five
(5) Business Days after the earlier of discovery of such failure by or notice of
such failure to Guarantor or such longer cure period as may be specified in such
covenant; provided, however, that the failure to observe or perform any covenant
incorporated into this Guaranty by reference in Section 3(b)(ii) shall not
constitute an Event of Default hereunder if such failure has been expressly
waived by Buyer; or
          (d) an Event of Default (as defined in the Revolving Credit Agreement;
such Event of Default, a “Revolver Event of Default”) under the Revolving Credit
Agreement shall have occurred; provided, however, that any such Revolver Event
of Default shall not constitute an Event of Default hereunder if such Revolver
Event of Default has been expressly waived by Buyer.
          11. Payments. Guarantor hereby guarantees that payments hereunder will
be paid to Buyer without set-off or counterclaim in Dollars in accordance with
the wiring instructions of Buyer.
          12. Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages, with respect to the Repurchase Agreement; or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party. All such communications shall be deemed to have been duly given
when transmitted by telex or telecopy or personally delivered or, in the case of
a mailed notice, upon receipt, in each case given or addressed as aforesaid.
          13. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          14. Integration. This Guaranty and the Agreements represent the
agreement of Guarantor with respect to the subject matter hereof and thereof and
there are no promises or representations by Buyer relative to the subject matter
hereof or thereof not reflected herein or therein.

9



--------------------------------------------------------------------------------



 



          15. Amendments in Writing; No Waiver; Cumulative Remedies.
          (a) None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Guarantor and Buyer, provided that any provision of this Guaranty
may be waived by Buyer.
          (b) Buyer shall not by any act (except by a written instrument
pursuant to Section 15(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of
Buyer, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Buyer of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Buyer would otherwise have on any future occasion.
          (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          16. Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          17. Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of Guarantor and shall inure to the benefit of Buyer and
its successors and assigns. This Guaranty may not be assigned by Guarantor
without the express written consent of Buyer in its sole discretion and any
attempt to assign or transfer this Guaranty without such consent shall be null
and void and of no effect whatsoever. Buyer may assign this Guaranty at any time
without the consent of Guarantor.
          18. Amendment and Restatement of Original Guaranty; No Novation.
          (a) As of the date first written above, the terms and provisions of
the Original Guaranty shall be and hereby are amended, superseded and restated
in their entirety by the terms and provisions of this Guaranty.
          (b) Notwithstanding the amendment and restatement of the Original
Guaranty by this Guaranty, any amounts owing to the Buyer under the Original
Guaranty whether on account of principal, interest or otherwise which remain
outstanding as of the date hereof, shall constitute obligations owing hereunder.
This Guaranty is given in substitution for the Original Guaranty, and not as
payment of the obligations of Guarantor thereunder, and is in no way intended to
constitute a novation of the Original Guaranty.
          (c) Upon the effectiveness of this Guaranty on the date first written
above, unless the context otherwise requires, each reference to the Original
Guaranty in any of the Program Documents and in each document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be a
reference to this Guaranty. Except as expressly modified as of the date hereof,
all of the other Program Documents shall remain in full force and effect and are
hereby ratified and confirmed.

10



--------------------------------------------------------------------------------



 



          19. Governing Law. This Guaranty shall be governed by New York law
without reference to choice of law doctrine (but with reference to
Section 5-1401 of the New York General Guaranteed Obligations Law, which by its
terms applies to this Guaranty).
          20. SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:
     (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE AGREEMENTS, OR FOR RECOGNITION AND ENFORCEMENT
OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE OF
NEW YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS OR
DECLINES JURISDICTION;
     (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
     (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH RBS SHALL HAVE BEEN
NOTIFIED; AND
     (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
          21. WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND RBS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          22. Termination. This Guaranty shall terminate upon the final payment
in full of the Guaranteed Obligations and the termination of each Agreement.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be
duly executed and delivered by its duly authorized officers as of the day and
year first above written.

                      PHH CORPORATION    
 
                    By:   /s/ Sandra E. Bell                  
 
      Name:   Sandra E. Bell    
 
      Title:   Executive Vice President and Chief Financial Officer    
 
                    PHH Corporation         1 Mortgage Way         Mail Stop
PCLG         Mt. Laurel, New Jersey 08054         Attention: Mark Johnson      
  Telecopier No.: (856) 917-0107         Telephone No.: (856) 917-0813    

ACKNOWLEDGED
THE ROYAL BANK OF SCOTLAND PLC
By: RBS Securities Inc., as Agent

         
By:
  /s/ Regina Abayev    
 
       
 
  Name: Regina Abayev    
 
  Title: Vice President    

Signature Page to Third Amended and Restated Guaranty

 